FILED
                                                      United States Court of Appeals
                                                              Tenth Circuit

                  UNITED STATES COURT OF APPEALS October 15, 2012
                                                         Elisabeth A. Shumaker
                              TENTH CIRCUIT                  Clerk of Court



BRYAN JAMES STEINMETZ,

            Plaintiff-Appellant,                    No. 12-2090
      v.                                             (D. N.M.)
JOHN J. ROMERO, individually and          (D.C. No. 1:12-CV-00147-MCA-LFG)
in his official capacity as Second
Judicial District Children's Court
Judge; STATE OF NEW MEXICO
CHILDREN, YOUTH AND
FAMILIES DEPARTMENT; TED A.
MARTINEZ, individually and in his
official capacity as NM CYD
Children's Court attorney; WILLIAM
C. HERRING, individually and in his
official capacity as Guardian ad Litem;
NEW MEXICO CHILD ABUSE &
NEGLECT CITIZEN REVIEW
BOARD; CORRINE CARMONY,
individually and in her official
capacity as CA&NCRB member;
MITCH YOAKUM, individually and
in his official capacity as CA&NCRB
member; MARY ANN COPAS,
individually and in her official
capacities as NM CA&NCRB
Statewide Advisory Committee
Executive Board Member and New
Mexico Friends of Foster Children
Chair; DEBBIE SANT, individually
and in her official capacities as NM
CA&NRCB Citizen Review Board
Staff, New Mexico Area Regional
Specialist and CRB Board Member;
SHARON BERNSTEIN, individually
and in her official capacity as NM
CYFD Social Worker; LEANNA
 MONTANO, individually and in her
 official capacity as NM CYFD
 Permanency Planning Worker;
 ELIZABETH ATENCIO, individually
 and in her official capacity as Victim
 Advocate; SUSAN CAROL
 STEINMETZ,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges. **


      Bryan James Steinmetz appeals the district court’s dismissal of his

complaint seeking the court’s intervention into a state child custody proceeding.

He appeals the district court’s imposition of filing restrictions. He requests leave

to proceed in forma pauperis (IFP) on appeal. He also seeks a stay of the state

court proceedings.

      We have jurisdiction under 28 U.S.C. § 1291. We AFFIRM the district

court’s dismissal and imposition of filing restrictions. We DENY Steinmetz’s


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                          -2-
request to proceed IFP on appeal. We also DENY Steinmetz’s motion to stay

state court proceedings.

                                I. BACKGROUND

      Steinmetz is currently party to ongoing child custody and abuse/neglect

proceedings in New Mexico state court. Claiming that the state court was

violating his constitutional rights, Steinmetz filed a complaint in the district court

seeking an injunction and alleging violations of 42 U.S.C. § 1983. The district

court dismissed his complaint pursuant to 28 U.S.C. § 1915. The court noted this

was the third time that Steinmetz had sought the intervention of the district court

in the pending state court proceedings. In 2008, he had filed a complaint seeking

a temporary restraining order against his wife, which the district court promptly

dismissed. In June 2011, Steinmetz had unsuccessfully sought removal to the

district court of a petition alleging abuse and neglect filed by the New Mexico

Children, Youth, and Families Department. In denying removal, the district court

had reminded Steinmetz that “federal courts do not have jurisdiction over child-

custody matters, even when he claims that his constitutional rights are being

violated.” R., Vol. I at 77.

      With respect to the most recent filing, the district court found that

Steinmetz’s claims were frivolous. The district court noted the mandatory

abstention doctrine, Younger v. Harris, 401 U.S. 37 (1971), required dismissal of

the case. The court also found Steinmetz failed to allege facts sufficient to state a

                                         -3-
claim under § 1983. The state court judge who allegedly violated Steinmetz’s

rights was, in general, immune for his official actions “and no facts give rise to

the limited exception permitting suit against him for declaratory relief.” R., Vol.

I at 80. Steinmetz also failed to allege facts sufficient to make a claim against

any other of the individually named defendants. Accordingly, the district court

denied Steinmetz permission to proceed IFP and dismissed the case pursuant

§ 1915(e). The court also ordered Steinmetz to show cause why filing restrictions

should not be imposed. After the court found Steinmetz’s response and motion

for reconsideration inadequate, it imposed filing restrictions. Steinmetz now

appeals the district court’s imposition of filing restrictions and dismissal of his

complaint. He requests from this court permission to appeal IFP—after the

district court certified that the appeal was not being taken in good faith.

Steinmetz also filed a motion seeking a stay of the state court proceedings.

                                 II. DISCUSSION

      “We generally review a district court’s dismissal for frivolousness under

§ 1915 for abuse of discretion.” Fogle v. Pierson, 435 F.3d 1252, 1259 (10th Cir.

2006). “A district court may deem an in forma pauperis complaint frivolous only

if it lacks an arguable basis either in law or in fact.” Id. (quotations omitted).

Furthermore, we will

      approve[] [filing] restrictions placed on litigants with a documented
      lengthy history of vexatious, abusive actions, so long as the court
      publishes guidelines about what the plaintiff must do to obtain court

                                          -4-
      permission to file an action, and the plaintiff is given notice and an
      opportunity to respond to the restrictive order.

Werner v. Utah, 32 F.3d 1446, 1448 (10th Cir. 1994).

      Here, the district court was undeniably correct in dismissing Steinmetz’s

claim as frivolous. Steinmetz had no basis in law or fact for requesting an

injunction against the New Mexico state court, given this court’s longstanding

adherence to the Younger doctrine that federal courts must abstain from state

court proceedings when “the state court provides an adequate forum to hear the

claims raised in the federal complaint, and [] the state proceedings involve

important state interests, matters which traditionally look to state law for their

resolution.” Brown ex rel. Brown v. Day, 555 F.3d 882, 887 (10th Cir. 2009)

(quoting Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th

Cir. 1999)). As the district court noted, Steinmetz can raise any due process

concerns related to the child custody proceedings on appeal in state court after a

final judgment. Additionally, his complaint was deficient on the § 1983 claim

because it alleged no facts sufficient to constitute a violation by any one of the

individually named plaintiffs, save for the conduct by Judge Romero, who enjoys

official immunity. Accordingly, the district court did not abuse its discretion in

dismissing Steinmetz’s claim as frivolous.

      The district court was also correct to impose filing restrictions. Though

this was only the third filing in federal district court related to the state court


                                           -5-
domestic relations disputes, it largely repeated his previous claims. While his

track-record of frivolous filings is much shorter than that of the plaintiff in

Werner, who filed over fifty cases in federal district court, 32 F.3d at 1446,

Steinmetz’s claims need not approach fifty to be “vexatious” and “abusive,” nor

do they need to be filed in subjective bad faith. See Ketchum v. Cruz, 961 F.2d

916, 921 (10th Cir. 1992) (approving district court’s order imposing filing

restrictions, which noted “subjective good faith . . . is not a factor”). His

complaint was related to the same child custody/domestic relations dispute that

was the basis of his prior filings, and largely rehashed arguments that the district

court had already rejected. The court gave Steinmetz the opportunity to respond

and laid down reasonably restrictive procedures if he wishes to file in the future.

As such, the restrictions were appropriate.

                                III. CONCLUSION

       Accordingly, we AFFIRM for substantially the same reasons as provided by

the district court.

       We also DENY Steinmetz’s request to proceed on appeal IFP. Because we

have already concluded Steinmetz’s claims are frivolous—and rehash arguments

that have previously been rejected—we agree with the district court’s certification

that the appeal is not taken in good faith.

       Finally, we also DENY Steinmetz’s motion to stay the state court

proceedings. As mentioned above, Steinmetz may raise any due process

                                          -6-
concerns, including the alleged impartiality of Judge Romero, in his state court

appeal after a final judgment has been entered. This court has no authority to

intervene.

                                                    Entered for the Court,

                                                    Timothy M. Tymkovich
                                                    Circuit Judge




                                        -7-